  Case 19-03328       Doc 41  Filed 11/11/19 Entered 11/11/19 20:29:26           Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                   NO. 19-03328
MELDON R. DOBSON and                               CHAPTER 13
NATASHA A. DOBSON
a/k/a NATASHA A. BROWN,

               Debtors.                            JUDGE TIMOTHY A. BARNES


                                    NOTICE OF MOTION
TO:
       Meldon R. Dobson
       Natasha A. Dobson
       9824 Crawford
       Skokie, IL 60076
       BY U.S. MAIL

       David M. Siegel, Attorney for Debtors        BY ELECTRONIC TRANSMISSION
       Marilyn O. Marshall, Chapter 13 Trustee      BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on November 21, 2019, at 9:30 a.m., or as soon thereafter
as Counsel may be heard, we shall appear before the Honorable TIMOTHY A. BARNES,
Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #744, Chicago, Illinois, and
then and there present the attached Motion to Modify the Automatic Stay, a copy of which is
hereby served upon you.

                                    PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by the methods specified,
from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M. on the 11 th day
of November, 2019.
                                                     BY: _____/s/ Terri M. Long      _______
                                                               TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for VW CREDIT INC. D/B/A AUDI FINANCIAL SERVICES, its Successors and/or
Assigns
Case 19-03328         Doc 41  Filed 11/11/19 Entered 11/11/19 20:29:26       Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                  NO. 19-03328
MELDON R. DOBSON and                              CHAPTER 13
NATASHA A. DOBSON
a/k/a NATASHA A. BROWN,

               Debtors.                           JUDGE TIMOTHY A. BARNES


                        MOTION TO MODIFY AUTOMATIC STAY


       Now comes VW CREDIT INC. D/B/A AUDI FINANCIAL SERVICES, its
successors and/or assigns, (hereinafter referred to as “Movant”) a creditor herein, by
TERRI M. LONG, its attorney, and moves this Honorable Court for entry of an Order
modifying the restraining provisions of §362 of the Bankruptcy Code, and in support
thereof respectfully represents as follows:


       1.    On February 8, 2019, the Debtors herein filed a petition for relief under
Chapter 13 of the Bankruptcy Code.


       2.    Movant is a creditor of the Debtors with respect to a certain indebtedness
secured by a lien upon a 2017 Audi Q7 motor vehicle, with an outstanding balance of
38,477.74.


       3. The Debtors have not offered, and Movant is not receiving, adequate protection
for its secured interest or depreciating value.


       4. Movant will suffer irreparable injury, harm and damage should it be delayed in
taking possession of the motor vehicle aforesaid and foreclosing its security interest
therein.


       5.    According to the Debtors’ confirmed plan, the Debtors are the disbursing
agents for all payments to creditor.
Case 19-03328      Doc 41    Filed 11/11/19 Entered 11/11/19 20:29:26          Desc Main
                               Document     Page 3 of 3




       6. The Debtors have caused a post-confirmation default in contract payments in the
amount of $3,896.97 as of November 6, 2019, including attorney fees and court costs.


       7.    Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, VW CREDIT INC. D/B/A AUDI FINANCIAL SERVICES, its
successors and/or assigns, prays that this Honorable Court enter an Order modifying the
restraining provisions of §362 of the Bankruptcy Code to permit the said VW CREDIT
INC. D/B/A AUDI FINANCIAL SERVICES, its successors and/or assigns, to take
possession of and foreclose its security interest in a certain 2017 Audi Q7 motor vehicle,
V.I.N. WA1LAAF79HD000842, and for such other and further relief as this Court may
deem just.



                                            VW      CREDIT INC. D/B/A   AUDI
                                            FINANCIAL SERVICES, its Successors
                                            and/or Assigns


                                            BY: _____/s/ Terri M. Long       _______
                                                     TERRI M. LONG


LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for VW CREDIT INC. D/B/A AUDI FINANCIAL SERVICES, its Successors
and/or Assigns
